12 U.S. 70 (1814)
8 Cranch 70
BEALE
v.
THOMPSON AND MARIS.
Supreme Court of United States.
February 18, 1814.
Absent... . WASHINGTON J. & JOHNSON, J.
*71 LAW & JONES, for the Plaintiff in error.
MORSELL, for the Defendants in error.
Feb. 23d... . STORY, J. delivered the opinion of the Court as follows:
The single point in this case is whether the Circuit Court of the district of Columbia, erred in rejecting the deposition of Tunis Craven.
Independent of all other grounds, the Court are of opinion that the fact of the depositions, not having been opened in Court, is a fatal objection.
The statute of 24th September, 1789, ch. 20, sec. 30, is express on this head.
The judgment of the Circuit Court must be affirmed.